HOBSON, Judge.
This cause is a companion with Moore v. School Board of Pinellas County et al., 291 So.2d 244.
Appellants appeal a summary final judgment entered in favor of appellees. We have examined the record on appeal and find that the appellees have satisfied the requirements of Holl v. Talcott, Fla.1966, 191 So.2d 40, as to their entitlement to a summary judgment in this malpractice action. We are mindful of the factors dictating caution in the use of summary judgments, particularly prevailing in this type of negligence action; however, from this record we find that all requirements under Holl, supra, have been met.
Therefore, the summary judgment is
Affirmed.
MANN, C. J., and McNULTY, J., concur.